REPUBLIQUE DEMOCRATIQUE DU CONGO

PROCES-VERBAL DE NEGOCIATION

ENTRE

LA CONGOLAISE D'EXPLOITATION MINIERE SA

{« COMINIÈRE SA »)

ET

DATHOMIR MINING RESOURCES SARL
{« DATHOMIR SARL »)

NOVEMBRE 2016

: Te
PROCES-VERBAL DE NEGOCIATION DE L'ACCORD DE
JOINTE-VENTURE RELATIF A L'EXPLOITATION
DES GISEMENTS ET REJETS DE MANONO

L'an deux mille seize, les dix-huitième et dix-neuvième jours du mois de novembre, il s'est
tenu à Kinshasa, au siège de la societe COMINIERE SA, sis 56, avenue colonel Ebeya —
Immeuble Bon Coin — Appartement n° 8, entre les parties ci-dessous identifiées, les
négociations de l'accord de joint-venture pour l'exploitation des gisements et rejets,
{«Rejets»), miniers de Manono. autrefois couverts par le Permis d'Exploitation N° 12202,

1. PARTIES AUX NEGOCIATIONS

1 La CONGOLAISE D'EXPLOITATION MINIÈRE, Societe Anonyme avec Conseil
d'Administration, en abrege « COMINIERE SA » immatriculée au Registre du Commerce et du
Crédit Mobilier de Kinshasa au n° CD/KIN/RCCM/14-8.59 inscrite dans Ie Registre de
l'identification Nationale sous le numero 01 126-N57838Y, dont le son siege social est situe
au n°56, Colonel Ebeya, Immeuble Bon Coin, Appartement 8, Commune de la Gombe, Ville de
Kinshasa, Republique Démocratique du Congo, representee aux fins des présentes par
Monsieur Athanase MWAMBA MISAO, Directeur Géneral ad intérim

ET

2. DATHOMIR MINING RESOURCES SARL, Societe a Responsabilité Limitée, immatriculee au
Registre du Commerce et de Credit Mobilier sous le numero CD/KIN/RCCM/16-B-9386
inscrite dans le Registre de l'identification Nationale sous le numero n°1 128-N649986 et dont
le siège social est situe sur l'Avenue des Ambassadeurs, n°5, Commune de la Gombe,
Kinshasa, Republique Democratique du Congo, representee aux fins des présentes par
Monsieur CONG MAOHUAI, Gerant ;

indivuellement désignée Partie, Collectivoment designees Parties
2. CONTEXTE ET JUSTIFICATION DES NEGOCIATIONS

Les parties présentes aux négociations se sont réciproquement rappeles qu elles ont conclu
un accord préliminaire en date du 23 septembre 2016, {« Accord Préliminaire »}, aux termes
duquel elles se sont engagés à conclure un contrat de Joint-venture pour l'exploration, par
cession à la société commune à constituer à cet effet ou par contrat d'option en recherches
minières en faveur de cette dernière, des périmètres couverts par les Permis de Recherches
n° 12436, 12449, 12450 et 12454 et n° 12206, 12455, 12461, tous localisés dans les Provinces
du langanyika et du Haut-Lomamr en Republique Démocratique du Congo. {« Contrat de JV-
Exploration »j

En exécution des termes de l'Accord Preliminaire, {i} le Contrat de JV-Exploration à éte
négocié, signé et exécuté par les parties et {ii} la Société Commune a ete constituee sous la
dénomination DATHCOM MINING et la forme d'une Societé par Actions Simplifiee
De même, aux termes du même Accord Preliminaire, les Parties en négociation s’etaient
engages de conclure, aussitôt que le perimetre ayant fait l'objet du Pernus d'kxploitation
12202 sera libre de tous droits des tiers, un accord de joint-venture pour l'exploitation des
Rejets des mines résultant de l'exploitation minière antérieurement realisées par COMINIERE
SA et les gisements naturelles se trouvant sur ou enfouies dans ledit périmètre par la Sociète
Commune, (« Contrat de JV-Exploitation ») :

Après la déchéance de l’ancien titulaire du PE 12202, COMINIÈRE SA, Societé Anonyme de
droit congolais dont le capitai social est détenu à 90% par la RDC et 10% par l'Institut National
de Sécurité Sociale, a, conformément aux lettres référencées
n°0621/MINPF/JDK/CM/LMM/2016 du 09 novembre 2016 et n° CAB.
MIN/MINES/01/1592/2016 du 10 novembre 2016 respectivement de la Ministre du
Portefeuille et du Ministre des Mines, bénéficié de la réattribution des droits miniers jadis
couvert par le Permis d'Exploitation n° 12202 dont les formalites administratives sont en cours
de finalisation auprès du Cadastre Minier :

Après la reattribution des droits muniers sur le perimetre autrefois couvert du PE 12202
COMINIERE SA disposera des droits d'exploiter des Rejets et des remblais, résultant de
l'ancienne exploitation dans cette même concession miniére et des gisements naturels qui s'y
trouvent ;

Ainsi, en attendant l'effectivité de la réattribution d’un nouveau ou des nouveaux droits
miniers d'exploitation sur le périmètre de l'ancien PE n°12202 à la COMINIERE SA et en
prévision de l’arrivée à terme de l'Accord Preliminaire en date du 23 novembre 2016, elles
souhaitent, en conséquence, signer le present Proces-Verbal pour confirmer et formaliser
leurs engagements contenus dans l'Accord Préliminaire ,

DATHOMIR SARL a réaffirmé et déclaré investir des moyens financiers necessaires afin de
permettre à DATHCOM MINING SAS de réaliser les travaux d'Exploitation miniere pour leur
commun intérêt conformément aux termes du présent Procès-Verbal ;

Dans ce contexte, les Parties se sont rencontrées le 18 et 19 novembre 2016 au siege de
COMINIERE SA en vue de négocier les termes et conditions pour la conclusion et la signature
des contrats de JV-Exploitation des gisements et des rejets ainsi que la sécurisation de leurs
droits acquis en vertu de l'Accord Preliminaire.

3. ENGAGEMENTS CONSEQUENTS DES NEGOCIATIONS

Après échanges et discussions, les Parties se sont accordées que le present Procès-Verbal à
pour objet de :

{a) Définir les termes commerciaux cles de leur partenariat pour l'exploitation du Permis
d'Exploitation en cours de réattribution y compris la structure de l'actionnariat ;

{b) Adopter les termes et dispositions du Contrat de JV-Exploitation annexé au présent Procès-
Verbal et dont l'entrée en vigueur correspondra à la date de l'attribution du nouveau Permis
d'exploitation ou de celle du Premier des multiples droits miniers d'exploitation et/ou de

recherches réattribués a COMINIERE SA sur le perimetre anciennement couvert par le PE
12202,

{c) Adopter les termes et dispositions du Contrat de JV-Exploitation des Rejets à annexer au
présent Procès-Verbal et dont l'entrée en vigueur correspondra à la date de l'attribution du
nouveau Permis d'Exploitation ou de celle du premier des multiples droits miniers
d'exploitation et/ou de recherches réattribués à COMINIERE SA sur le périmètre
anciennement couvert par le PE 12202

De ce qui précède, les Parties ant convenu de manière irrévocable et définitive que :

{a) COMINIERE SA s'engage d'ores et déja à mettre directement à la disposition de DATHCOM
MINING SAS, la Société Conjointe, au titre de cession définitive et irrévocable, le nouveau
Permis d'exploitation ou les multiples droits miniers d'exploitation et/ou de recherches lui
réattribués sur le périmètre anciennement couvert par le P 12202 et toutes les Données et
Informations géologiques, miméres- disponibles sur le périmetre minier et autres afin de
realiser l’objet des Contrats d'Exploitation.

{b} Le partenariat portant sur l'exploitation minière envisagee des pisements naturels qui s'y
trouvent se fera dans le cadre de leur Societé Conjointe. denommée DATHCOM MINING
SAS et pour ce qui est de l'exploitation des Rejets s'y trouvant, résultant de l'ancienne
exploitation dans cette concession mimére, les parties conviennent de signer un Contrat
d'Exploitation spécifique a part,

{c) Adopter les termes et dispositions des Contrats de JV-Exploitation et JV-Exploitation des
Rejets'et dont l'entrée en vigueur correspondra à la date de la reattribution du nouveau
Permis d'Exploitation ou de celle du premier des multiples droits minièrs d'exploitation et/ou
de recherches réattribués à COMINIERE SA sur le périmètre anciennement couvert par le PE
12202;

{d} La participation à l'actionnariat demeure celle deja convenue entre parties dans l'Accord
Préliminaire, à savoir : septante (70) % pour DATHOMIR SARL et trente (30) * pour la
COMINIERE SA

{e) Le pas de porte est celui fixe de commun accord à 6.000.000USD {dollars américains six millions),
payable comme suit :

Ÿ__2.000.000USD (dollars américains deux millions} immédiatement après que le
transfert des titres soit effectué de manière effective par COMINIERE SA au
profit de DATHCOM MINING SAS,

Ÿ_1.500.000USD {dollars américains un million cinq cent mille} 12 (douze) mois
après la date du paiement du premier acompte ;

Y_1.500.000USD {dollars américains un million cinq cent mille) 24 (vingt-quatre)
mois après la date du paiement du premier acompte :

Ÿ__1.000.000USD (dollars américains un million 36 {trente-six} mois après la date
du paiement du premier acompte
{f] Les parties se sont engagées que la répartition des dividendes dans l'exploitation des Rejets
se fera, après déduction de toutes charges, à concurrence de trente (30) % pour COMINIERE
SA et septante (70) % pour DATHOMIR SARL

(g) Les parties se sont engages d’executer le présent Procès-Verbal de bonne foi et dans son
intégralité. Chaque Partie prend l'engagement, à tout moment, notamment après la Date
d'Entrée en Vigucur sur demande de l'une des parties, de faire, de signer, de reconnaître et
de remettre tous actes, documents et engagements complémentaires qui s'avéreraient
raisonnablement nécessaires pour une meilleure execution de toutes les dispositions du
présent Procès-Verbal

{h) Les parties ont également convenu qu’en cas de survenance d’un litige lié à l'interprétation
et à l'exécution du présent Protocole d'Accord, les dispositions de l’article 13 du Contrat de
Joint-Venture d’Exploration signe par les Parties en date du 17 octobre 2016 seront
d'application.

{i) Les parties ont enfin convenu de finaliser avec les institutions publiques compétentes de la
RDC, dans le bref délai, les accords sur la réhabilitation des infrastructures dont entre autres
la route Lubumbashi-Manono {Avec le Gouvernement provincial et le Ministeres des Travaux
Publics et Infrastructures) et avec la COMINIERE {pour ce qui est de la centrale hydroelectrique
de Mpiana Mwanga) tel que repris comme engagements de DATHOMIR SARI repris dans son
offre.

(j} En conséquence, les parties conviennent de donner mandat et pouvoir spécial à Maîtres
E. MUKENDI WAFWANA, J. ILUNGA KAPANDA, À. KASENDE MBAY, E. FLANGA MONKANGO, R.
NZUNDU MAWUNGA, J.P MUYAYA KASANZU, P. BONDONGA LESAMBO, T. TSEKI NZALABANTU,
E.CIBAMBA DIATA, G.KAZADI MUTEBA, E. MUMWENA KASONGA, E.R LUFUTA BIDUAYA, A.
LUNTADILA KIBANGA, À KHUTY DIKIESE, E. OTSHUDIEMA BENGU et Papy NGOY KIBENZE Tous
avocats résidant respectivement au croisement du Boulevard du 30juin/Batetela, 7°7* niveau
de l'immeuble la Crown lower, Suites 701 702, à Kinshasa/Gombe, et au 4” niveau,
immeuble BCDC coin des avenues Munongo et Mwepu Lubumbashi/Katanga, chacun pouvant
agir individuellement, à l'effet de presenter le présent Protocole d'Accord devant le notaire
compétent en vue de leur authentification et de proceder a toutes les autres formalités
légales requises.

EN FOI DE QUOI, les Parties ont signe le present Proces Verbal à Kinshasa, le 24 novembre
2016, en cinq exemplaires originaux, chacune des Parties reconnaissant avoir reçu un
exemplaire original et les autres destinés à l'Office Notarial pour l'authentification.

POUR COMINIERE SA

Mr. Athanase MWAMBA MISAO

Directeur Général gi D
HA À
it DIRECTION

GENERALE
CETTE

CCE
De aout

5
